Exhibit 10.52

Settlement Agreement

This Settlement Agreement (the “Agreement”) is between Pacer Transportation
Solutions, Inc. and Jeffrey R. Brashares (“you”) and memorializes our mutual
agreement and understanding in connection with the termination of your
employment with Pacer Transportation Solutions, Inc. (“Pacer”), and its
Affiliates (as defined in Section 19 below) (collectively, the “Company”) and
settlement and release of potential claims as noted below. This Agreement shall
become effective as set forth in Section 4 below. Accordingly, in consideration
of the mutual covenants and agreements contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Pacer and you hereby agree as follows:

1. Termination of Employment. This Agreement shall constitute the parties’
acknowledgment of the termination of your employment with Pacer and its
Affiliates, including any and all positions held by you as a director or officer
of Pacer or any of its Affiliates and any and all positions held by you as
administrator or trustee of any employee benefit plan or related trust
maintained or created by or on behalf of Pacer or any of its Affiliates, in all
cases effective as of August 31, 2009 (the “Termination Effective Date”). Upon
the effectiveness of this Agreement, Pacer shall pay to you (a) any earned and
unpaid portion of your base salary computed on a per diem basis through the
Termination Effective Date, (b) a lump sum amount of $27,250.52 for all accrued
but unused vacation and personal leave time during your employment, and
(c) reimbursement for any expenses incurred on or before the Termination
Effective Date for which you have not already been reimbursed, in accordance
with the Company’s travel and entertainment policy.

2. Payments Upon Termination of Employment.

(a) After the Termination Effective Date and eight (8) full days following the
execution of this Agreement, and provided that you have not revoked this
Agreement, the Company will make the following payments to you so long as you
are not in breach of any term or provision of this Agreement and do not engage
in any activity or conduct proscribed by Sections 7 or 8 (regardless of the
extent to which such Sections may be enforced under applicable law):

(i) an aggregate amount equal to $324,450 payable in equal, bi-weekly
installments over a period of twelve (12) months following the Termination
Effective Date as is generally the Company’s policy for payment of executive
compensation; and

(ii) premiums due for continued group health insurance coverage through the
Company under COBRA, subject to your timely election to continue COBRA coverage,
through August 31, 2010 or such earlier date on which you become covered by
substitute group health insurance; and

(iii) that portion of the performance bonus, if any, that previously may have
been awarded by the Board of Directors and that may be payable for the 2009
fiscal year pro rated through the Termination Effective Date based on the number
of days elapsed from the beginning of such fiscal year through the termination
date over three hundred and sixty-five (365) days.

(b) Without limiting any other provision of this Agreement, if you die on or
after the Termination Effective Date, your heirs, beneficiaries or estate, as
their respective interests may appear (but without duplication), shall be
entitled to receive or continue to receive those amounts that would otherwise
have been due and payable to you pursuant to this Section 2.

 

    



--------------------------------------------------------------------------------

3. Release.

(a) For and in consideration of the covenants and agreements of the Company in
this Agreement, which are greater than those to which you would be entitled
under any offer letter, any employment agreement, including the Amended and
Restated Employment Agreement dated as of March 1, 2003, between you and Pacer
(the “2003 Employment Agreement”), the Employment Agreement dated as of
December 22, 2000, the Amended and Restated Employment Agreement dated as of
September 1, 2001 or Company severance policy, as well as for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and as a material inducement to the Company to enter into this
Agreement, you hereby knowingly and voluntarily release, acquit and forever
discharge Pacer and its Affiliates and their respective shareholders,
predecessors, successors, assigns, agents, directors, officers, employees,
attorneys, representatives and Affiliates, and all Persons (as defined in
Section 19) acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, which, from
the beginning of time up to and including the date of this Agreement, exist,
have existed or may hereafter exist or arise, based on facts occurring on or
prior to the date hereof, in connection with the letter offering employment, any
employment agreement, any stock options, and other equity incentives granted to
you, your employment or the termination of your employment with Pacer or any of
its Affiliates, which you or any of your heirs, executors, administrators, legal
representatives, successors-in-interest and/or assigns ever had, now have or at
any time hereafter may have, own or hold against any of the Releasees
(collectively, the “Released Claims”); provided, however, that the Released
Claims do not include rights that cannot by law be released by private agreement
or any of your rights or claims, whenever arising, to be indemnified by Pacer or
any of its Affiliates under and to the extent of the applicable terms and
provisions of the Company’s or such affiliate’s charter, certificate or articles
of incorporation, or by-laws.

(b) By executing this Agreement, (i) you hereby represent that (x) you have
substantially complied with all Company policies and procedures during the
Employment Period and (y) you have not filed or permitted to be filed with any
court, governmental or administrative agency, or arbitration tribunal, any of
the Released Claims; (ii) you hereby waive all Released Claims against the
Releasees arising under foreign, federal, state, provincial and local labor,
employment, civil rights, anti-discrimination and other laws and any other
restrictions on Pacer’s and its Affiliates’ rights with respect to the
termination, for whatever reason, of the employment of its employees, including
the Age Discrimination in Employment Act, the Americans With Disabilities Act
and Title VII of the Civil Rights Act, as well as any right that you may have
ever had or may now have to commence a Released Claim against the Releasees
involving any matter relating to your employment relationship with Pacer or any
of its Affiliates, the letter offering employment to you, any employment
agreement, any stock option or other equity incentive agreements or the
termination of your employment; (iii) you hereby represent that you have not
transferred or assigned to any other person any of the Released Claims; and
(iv) you further covenant and agree not to bring or knowingly participate in any
Released Claim or to encourage or permit any such Released Claim to be filed by
any other Person on your behalf. Notwithstanding the foregoing, nothing in this
Agreement precludes you from (A) filing a charge, including a challenge to the
validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or municipal fair employment agency or the National
Labor Relations Board (“NLRB”) or (B) participating in any investigation or
proceeding conducted by the EEOC or such state or municipal agency or the NLRB
or (C) enforcing this Agreement. Nevertheless, through the execution of this
Agreement, you acknowledge and agree that you have waived the right to recover
on any claims in any legal proceeding brought by you or on your behalf, other
than a claim to enforce this Agreement. You agree further that you will pay
Pacer for all costs incurred by Pacer because of a breach of these covenants,
including

 

2



--------------------------------------------------------------------------------

reasonable attorneys’ fees and expenses incurred in defending against any claim
brought by you. This provision shall not be enforced to the extent it would be
inconsistent with federal regulations regarding the ADEA and Older Workers
Benefit Protection Act. In the event of a successful challenge by you to the
waiver related to a federal claim of age discrimination in this Agreement, and
success on the merits of such a federal age discrimination claim, a federal
court may order that the monies paid to you pursuant to this Agreement be repaid
or setoff against any recovery but only up to the amount of any recovery by you.

(c) You fully understand that, if any fact with respect to any matter covered by
this Agreement is found after the execution of this Agreement to be other than
or different from the facts now believed by you to be true, you expressly accept
and assume that this Agreement and all releases and waivers herein shall be and
remain effective, notwithstanding such difference in facts.

(d) Neither this Agreement nor the consideration provided under it nor
compliance with it shall be construed as an admission by Pacer, its Affiliates
or by you of any liability or violation of any law, statute, duty, contract,
covenant or order.

4. ADEA Waiver, Waiting and Revocation Periods.

(a) You expressly acknowledge that (i) you have been advised and instructed that
you have the right to consult an attorney and that you should review the terms
of this Agreement with counsel of your own selection; (ii) you have been advised
that your waiver and release does not apply to any rights or claims for age
discrimination that may arise after the execution date of this Agreement;
(iii) you have been advised that you have up to forty-five (45) days within
which to consider the terms of this Agreement and seven (7) days thereafter to
revoke your signature as set forth below; (iv) you have had ample time to study
this Agreement and to consult with an attorney, (v) you have carefully read and
fully understand all of the terms of this Agreement and are fully aware of the
Agreement’s contents and legal effects, if and to the extent it may apply;
(vi) you execute this Agreement voluntarily, without coercion or duress, and of
your own free will, (vii) you understand that you are, through this Agreement,
releasing the Releasees (as defined in Section 3(a) above) from any and all
claims you may have against the Releasees, and (viii) you understand that this
Agreement is final and binding. You expressly acknowledge and agree that this
Agreement constitutes a knowing and voluntary waiver of rights under the Older
Workers Benefit Protection Act. You understand that by signing this Agreement
prior to the expiration of forty-five (45) days, you waive your right to
consider the Agreement for the entire forty-five (45) day period.

(b) You understand and agree that this Agreement is revocable by you for seven
(7) days following the signing of this Agreement by you, and that this Agreement
shall not become effective or enforceable until that period has expired without
revocation. This Agreement automatically becomes enforceable and effective on
the eighth (8th) day after the latest date this Agreement is signed by the
parties. This Agreement may be revoked by you by a writing sent to the Company
at the address specified in Section 16, by certified mail post-marked no later
than the seventh (7th) day after the Agreement is signed by you (unless that day
is a Sunday or a holiday, in which event the period is extended to the next day
there is mail service).

5. Company Property. You hereby represent and agree that, on or prior to the
Termination Effective Date or as promptly thereafter as practicable, you will
surrender to the Company all handbooks, manuals, keys, badges, computers (except
for the Company laptop computer given to you on or about August 31, 2009, cell
phones (except for the Company cell phone given to you on or about August 31,
2009, printers, access cards, credit cards and charge cards of or belonging to
or issued in the name of the Company, all membership cards for memberships
maintained by or in the name of the Company, all passwords, access codes, all
Confidential Information (as defined in Section 7(b)), all documents, records,
and files (including all copies thereof, regardless of the form or media in
which the same exist or are stored) in your possession and belonging or relating
to the Company, and any other personal property in your possession belonging to
the Company. The foregoing requirements shall be in addition to, and not by way
of limitation of, any other provision of this Agreement.

 

3



--------------------------------------------------------------------------------

6. Nondisclosure of Provisions. Except as otherwise compelled by legal or
judicial process, you will maintain the confidentiality of, and you will not
disclose to any Person, any of the terms or provisions of this Agreement, except
for such disclosures (i) to the Equal Employment Opportunity Commission or
comparable state or municipal fair employment agency or (ii) to your attorney,
accountant, tax preparer or other professional financial or legal adviser, or
other legal representative, in each case who is in a confidential relationship
with you and has been advised of your obligations hereunder and whom you shall
cause to comply with this nondisclosure provision, in each case only on a
need-to-know basis in connection with such Person’s services rendered to you or
on your behalf.

7. Confidential Information.

(a) From and after the date hereof, you shall not at any time use or disclose,
divulge, furnish or make accessible to any Person any Confidential Information
(as defined in Section 7(b)) acquired during your employment by the Company for
any reason or purpose whatsoever (provided that nothing contained herein shall
be deemed to prohibit or restrict your right or ability to disclose, divulge,
furnish or make accessible any Confidential Information (i) to any officer,
director, employee, Affiliate or representative of the Company, or (ii) as
required by law or judicial process after giving the Company reasonably timely
notice of receipt of any such legal or judicial requirement), nor shall you make
use of any Confidential Information for your own purposes or benefit or for the
purposes or benefit of any other Person except Pacer and its Affiliates. The
foregoing obligations are in addition to, and do not replace or modify your
common law duties owed to Pacer, nor do they replace or modify Pacer’s common
law and criminal law rights.

(b) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as defined in Section 7(c)) of Pacer and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to Pacer or any Affiliate thereof, or the business or assets of
Pacer or any such Affiliate, including: books and records; agent and independent
contractor lists and related information; customer lists and related
information; vendor lists and related information; supplier lists and related
information; distribution channels; pricing information, cost information,
marketing plans and strategies; and financial statements, forecasts, budgets and
projections; (in each case whether or not any such information is marked or
denoted as confidential); provided, however, that Confidential Information shall
not include (A) information that is generally available to the public on the
date hereof, or which becomes generally available to the public after the date
hereof without action by you, or (B) information that you receive from a third
party who does not have any independent obligation to Pacer or any of its
Affiliates to keep such information confidential.

(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including the following (whether patentable or
not): patents, patent applications, letters patent, patent rights; trademarks,
trademark applications, trade names; service marks and service mark
applications; copyrights, copyright applications, know-how, certificates of
public convenience and necessity, franchises, licenses, trade secrets,
proprietary processes and formulae, inventions, discoveries, improvements,
ideas, development tools, marketing materials, instructions, confidential
information, trade dress, logos and designs, and all documentation and media
constituting, describing or relating to the foregoing.

 

4



--------------------------------------------------------------------------------

(d) In the event that the Company determines that you are in breach of this
Section 7, the Company will provide you with written notice thereof and the
basis therefor to provide you with an opportunity to cure such breach and
provide the Company with assurance that such breaches either did not occur or
will not recur.

8. Noncompetition Covenant.

(a) You acknowledge and agree that you have received significant and substantial
benefits from your employment with the Company, including the remuneration,
compensation and other consideration inuring to your benefit, as well as
introductions to, personal experience with, training in and knowledge of Pacer
and its Affiliates, the industries in which they engage, and third parties with
whom they conduct business. Accordingly, in consideration of the foregoing, and
the payments made and to be made to you in connection with your employment
relationship with the Company and under this Agreement, you agree that you will
not from the Termination Effective Date until twelve months have elapsed from
the Termination Effective Date (the “Noncompetition Period”), for any reason:

(i) in any geographic area where Pacer or any of its Affiliates conducts
business during the Non-Competition Period, engage or participate, directly or
indirectly (whether as an officer, director, employee, partner, consultant,
holder of an equity or debt investment, lender or in any other manner, or
capacity, including by the rendering of services or advice to any Person), in
any Competing Business (as defined in Section 8(b) below) or lend your name (or
any part or variant thereof) to, any Competing Business (provided, however, that
the foregoing shall not apply to the shipment of goods or commodities in cases
where you or one of your Affiliates is the beneficial owner, consignor or
consignee of such freight and is engaged primarily in the business of
manufacturing or distributing such goods or commodities)

(ii) deal, directly or indirectly, in any competitive manner with any customers
doing business with Pacer or any of its Affiliates during the Noncompetition
Period, or

(iii) solicit or employ any officer, director or agent of Pacer or any of its
Affiliates to become an officer, director or agent of you, your Affiliates or
anyone else;

(iv) engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of Pacer or any
of its Affiliates or any trade name used by any of them.

Ownership by you for investment purposes only of less than 2% of the outstanding
shares of capital stock or class of debt securities of any Person with one or
more classes of its capital stock listed on a national securities exchange or
actively traded in the over-the-counter market shall not constitute a breach of
the foregoing covenant.

(b) As used herein, the term “Competing Business” means any transportation or
other business that Pacer or any of its Affiliates has engaged in at any time
during the Employment Period in any city or county in any country, state or
province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in (i) intermodal marketing, (ii) flatbed
specialized hauling services, (iii) less-than-truckload common carrier services,
(iv) drayage, consolidation, deconsolidation or distribution services,
(v) contract warehousing, freight handling or logistic services,
(vi) comprehensive transportation management programs or services to third party
customers, (vii) freight consolidation and deconsolidation, (viii) traffic
management, (ix) railroad signal project management, (x) freight forwarding and
related services (including freight brokerage and handling), (xi) customs
brokerage, (xii) transportation brokerage, and (xiii) freight transportation
(including “full container load” and “less than container load” transportation
services).

 

5



--------------------------------------------------------------------------------

9. Non-Disparagement. During the Noncompetition Period, you will not make any
public or private statement or take any action that is, or that is intended to
be, slanderous, libelous, derogatory, harmful, damaging, detrimental or
otherwise adverse to Pacer or its Affiliates or their respective officers,
directors or employees, or their respective businesses, operations, prospects,
affairs, or reputations among their respective customers, vendors, lenders,
investors, analysts, competitors, employees, agents, consultants, contractors
and representatives; provided, however, that the foregoing is not intended to
limit your ability to answer truthfully any questions of fact that may be put to
you under oath in any litigation, arbitration or governmental investigative
proceeding.

10. Transition and Litigation Assistance. If requested by Pacer and for a
reasonable time after notice of termination, you agree to cooperate with Pacer
in connection with the transition of any matters on which you were working to
other personnel within Pacer. At the request and expense of the Company upon
reasonable notice (including, for the time involved after twelve months have
elapsed from the Termination Effective Date, a reasonable payment based on your
per diem earnings on the Termination Effective Date and to the extent that you
can render such assistance without materially adversely affecting your other
business obligations to your employer or other third parties), you shall furnish
such information and assistance to Pacer and its Affiliates as the Company may
reasonably require in connection with any issue, claim or litigation in which
Pacer or any of its Affiliates may be involved.

11. Remedies. You acknowledge and agree that the provisions of this Agreement
(including Sections 6 through 10 inclusive) are of a special and unique nature,
the loss of which cannot be adequately compensated for in damages by an action
at law, and that the breach or threatened breach of any of these provisions
would cause the Company irreparable harm. Accordingly, you agree that in the
event of a breach or threatened breach of any of the covenants contained in this
Agreement (including Sections 6 through 10 inclusive), the Company shall be
entitled to (1) immediate relief enjoining such breach or threatened breach in
any court or before any judicial body having jurisdiction over such a claim, and
you waive any requirement that the Company post a bond or other security or
prove that monetary damages are inadequate, and (2) a refund of a portion of the
severance pay amounts paid after the date that such breach commenced. All rights
and remedies provided for in this Agreement are cumulative, are in addition to
any other rights and remedies provided for by law, and may, to the extent
permitted by law, be exercised concurrently or separately. The exercise of any
one right or remedy shall not be deemed to be an election of such right or
remedy or to preclude the exercise or pursuit of any other right or remedy.

12. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any provision of this Agreement is determined to be
partially or wholly invalid, illegal or unenforceable in any jurisdiction, then
such provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided.
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred on
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provisions shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13. Expenses; Taxes. Each party hereto shall bear his or its own expenses
incurred in connection with this Agreement (including legal, accounting and any
other third party fees, costs and expenses and all federal, state, local and
other taxes and related charges incurred by such party). All references herein
to remuneration, compensation and other consideration payable by Pacer or any of
its

 

6



--------------------------------------------------------------------------------

Affiliates hereunder to or for the benefit of you or your heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by Pacer or any such Affiliate.

14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the domestic laws of the State of Ohio applicable
to contracts made and to be wholly performed in such State, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Ohio or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Ohio.

15. Binding Effect. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior written consent of
Pacer (acting with approval of its Board of Directors). Except as expressly
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable.

16. Notices. (a) All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to the Company, to:

Pacer International, Inc.

One Independent Drive, Suite 1250

Jacksonville, FL 32202

Attention: General Counsel

if to you, to your last address shown in the Company’s personnel records:

(b) All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by nationally-recognized, overnight courier, on the
next business day where sent following dispatch, and (iii) in the case of
mailing, on the third business day where sent next following such mailing. In
this Agreement, the term “business day” means, as to any location, any day that
is not a Saturday, a Sunday or a day on which banking institutions in such
location are authorized or required to be closed.

17. Entire Agreement; Amendment and Waiver. This Agreement embodies the entire
agreement and understanding by and between the parties hereto with respect to
the subject matter hereof and supersedes and preempts any and all prior and
contemporaneous understandings, agreements, arrangements, representations or
communications (whether written or oral) by or between the parties relating to
the subject matter hereof. You acknowledge that the unvested portion of the
restricted stock granted to you are null and void and of no further force or
effect on and as of the Termination Effective Date. Other than this Agreement,
there are no other understandings, agreements, arrangements, representations or
communications continuing in effect relating to the subject matter hereof. You
are not signing this Agreement in reliance upon any promise, representation or
warranty not expressly contained in this Agreement. Any oral representations
regarding this Agreement shall have no force or effect. No

 

7



--------------------------------------------------------------------------------

waiver, amendment or modification of any provision of this Agreement shall be
effective unless in writing and signed by each party hereto. No failure or delay
by any party in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof or of any other right, power or remedy. The waiver
by any party hereto of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other or subsequent
breach by such other party.

18. Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile or imaged document shall be deemed for all
purposes to constitute such party’s good and valid execution and delivery of
this Agreement.

19. Other Construction and Interpretation Provisions. The use in this Agreement
of the term “including” means “including, without limitation.” The words
“herein”, “hereof, “hereunder”, “hereby”, “hereto”, “hereinafter”, and other
words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Unless otherwise provided
herein, the measure of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date,
except that, if no corresponding date exists, the measure shall be the next day
of the following month or year (e.g., one month following February 8 is March 8,
and one month following March 31 is May 1). The term “Affiliate” means, with
respect to any Person, any other Person that directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with such Person, where “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.

20. Jury Trial Waiver. THE PARTIES WISH THAT APPLICABLE LAWS APPLY TO THE
RESOLUTION OF ANY DISPUTES ARISING UNDER THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF, AND THAT THEIR DISPUTES BE RESOLVED BY AN EXPERIENCED PERSON APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND APPLICABLE LAWS, THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO. YOU
UNDERSTAND THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN IMPORTANT RIGHT
WHICH YOU HEREBY FOREGO.

 

8



--------------------------------------------------------------------------------

21. Jurisdiction and Venue; Service of Process. The parties hereto (i) agree
that all disputes among them arising out of, connected with, related to, or
incidental to this Agreement shall be resolved exclusively by state or federal
courts located in Franklin County, Ohio, or any appellate court from any
thereof, or by an arbitrator located in Franklin County, Ohio, in such cases
where both parties hereto have expressly agreed to binding arbitration,
(ii) irrevocably submit to the jurisdiction of such courts and waive any
objection to venue or defense of an inconvenient forum for any proceeding in any
such court, and (iii) agree that the mailing by certified or registered mail,
return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by law.

 

9



--------------------------------------------------------------------------------

Please acknowledge your acceptance of and agreement with the foregoing terms by
signing the enclosed counterpart of this letter agreement in the space provided
below and returning it to the Company at the address stated in Section 16 above.

 

PACER TRANSPORTATION SOLUTIONS, INC. By:   /s/ Karen S. Rice   Name:   Karen S.
Rice   Title:   Vice President, Human Resources

 

Accepted and agreed to:

/s/ Jeffrey R. Brashares Jeffrey R. Brashares

 

10